[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
I, Plaintiff's Motion to Amend
The plaintiff's motion to amend her complaint dated March 28, 1991 is granted having regard to the factors which must be considered on such a motion. Lawson v. Godfried, CT Page 4331181 Conn. 214; Cook v. Lawlor, 139 Conn. 68, 72-73.
The history of this case demands that a firm scheduling order be entered so that the pleadings will advance every fifteen days as required by the Practice Book. The failure of either party to file a proper pleading within this schedule shall result in a nonsuit or default, as the case may be, without further order of the court.
II, The Plaintiff's Motion for Order.
IT IS ORDERED:
1. That so much of the funds being held by the Shelter for the Homeless, Inc. (SFH) and/or Ernest Abate and/or Abate and Fox necessary to satisfy the order affirmed in Gaudio v. Gaudio, 23 Conn. App. 287 and clarified by State Trial Referee Driscoll on April 16, 1991 together with interest as provided in 52-350f(2), be paid over to the plaintiff forthwith.
2. That the balance of any sums being held by the parties named in #1 above be forthwith paid over to Richard Castiglioni, Escrowee, in accordance with the order of this court (Katz, J.) of October 9, 1990 to be held and accounted for in accordance with the terms of that order.
3. That upon payment of the sums referred to in #1, the plaintiff deliver to SFH a release of lis pendens (suitable for recording) as ordered by this court on March 7, 1988 (Dean, J.).
4. That SFH forthwith file with the court, the parties and the Escrowee its record of payment of the mortgage from SFH to Stamford Color Photo, Inc. and now assigned to Hudson Pak Establishment of Zurich, Switzerland to support a further order of this court that Stamford Color Photo, Inc. be directed to cause to be delivered to SFH a release or releases of mortgage(s) evidencing satisfaction thereof and a corresponding delivery of the underlying promissory note(s) as having been paid in full.
5. That mail notice of this order given to Richard Castiglioni, Escrowee.
MOTTOLESE, J.